DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is sent in response to Applicant’s Communication received 2/28/2022 for application number 17/228,561. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.

Claims 21-40 are presented for examination. Claims 21, 30 and 37 are independent claims.   Claims 1-20 have been cancelled.

Drawings
The drawings filed 2/28/2022 are deemed acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 24, 29-31 and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosing et al . (US Patent Application 2012/0023462; hereinafter Rosing).

As to independent claim 21, Rosing teaches an electronic device [Fig. 2, Para 0014 - Electronic reader 200] comprising: 
a display [Fig. 2, Para 0014 – display unit 205]; and 
one or more processors [Fig. 2, Para 0014 - processing engine 230] configured to: 
cause display of a first article on the display [para 0015 - FIGS. 3A and 3b illustrate a process flow for skipping ahead to a subsequent section, chapter, or article of electronic content according to an embodiment of the present invention]; 
receive a horizontal user input while the first article is displayed on the display [Para 0015 - a touchscreen gesture is received while a user is viewing a current section of digital content… initial touchpoints 315a and 315b represent the starting location of a multi-touch gesture, or a two-finger touchscreen gesture made by a user for example. As shown, the user's fingers 311 move simultaneously and horizontally from the right side of the display to the left side of the display]; and 
[Para 0016 - As shown in the exemplary embodiment of FIG. 3B, the processing engine causes the section or chapter to advance from chapter two to the beginning of chapter three, and from page 24 to page 35 of the electronic book].

As to dependent claim 24, Rosing teaches the electronic device of claim 21, wherein the one or more processors are configured to: receive the horizontal user input while a first page of the first article is displayed on the display; and cause display of a first page of the second article on the display in response to receiving the horizontal user input [Fig. 3A and 3B, Para 0016 - As shown in the exemplary embodiment of FIG. 3B, the processing engine causes the section or chapter to advance from chapter two to the beginning of chapter three, and from page 24 to page 35 of the electronic book. Moreover, this section advance operation may be accomplished while at any point in the current section].

As to dependent claim 29, Rosing teaches the electronic device of claim 21, wherein the electronic device comprises a tablet or hand-held electronic device [Fig. 1B, Para 0013 - an electronic reader].

As to independent claim 30, the claim is substantially similar to claim 21 and is rejected on the same ground.   

As to dependent claim 31, the claim is substantially similar to claim 24 and is rejected on the same ground.   

As to independent claim 37, the claim is substantially similar to claim 21 and is rejected on the same ground.   

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Hildreth et al. (US Patent Application 2002/0041327; hereinafter Hildreth).  

As to dependent claim 22, Rosing teaches the electronic device of claim 21.
Rosing further teaches: wherein: 
the first article and the second article are included in an issue [Para 0012 - a section includes multiple pages of an article in an electronic magazine or electronic newspaper, or multiple pages of a chapter in an electronic book];
Rosing does not appear to teach: wherein: 
the horizontal user input comprises a leftwards user input; and 
the second article precedes the first article within the issue.
However, Hildreth teaches in the same field of endeavor: wherein: 
the horizontal user input comprises a leftwards user input; and
the second article precedes the first article within the issue [Para 0152 - A wider class of gestures depend on motion instead of or in addition to position. An example is the gesture of "swiping the hand to the left". This gesture may be used to convey to an application that it is to return to a previous page or state].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Hildreth at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing to include the concept of a video based image control system taught by Hildreth to easily control different computer platforms and user applications by a user who is relatively unfamiliar with the platform and/or application, as the [Hildreth, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of easily control different computer platforms and user applications by a user who is relatively unfamiliar with the platform and/or application, as the functions and control techniques are generally common from one GUI to another [Hildreth, Para 0003].

As to dependent claim 23, Rosing teaches the electronic device of claim 21. 
Rosing further teaches: wherein: 
the first article and the second article are included in an issue [Para 0012 - a section includes multiple pages of an article in an electronic magazine or electronic newspaper, or multiple pages of a chapter in an electronic book];
Hildreth further teaches:
the horizontal user input comprises a rightwards user input; 
the first article precedes the second article within the issue [Para 0152 - the gesture of "swiping the hand to the right" is a gesture that may be used to convey to an application that the user desires to go to the next page or state].

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim et al. (US Patent Application 2011/0050594; hereinafter Kim).  

As to dependent claim 25, Rosing teaches the electronic device of claim 24.

wherein the one or more processors are configured to: 
receive a vertical user input while the first page of the first article is displayed on the display; and in response to receiving the vertical user input, cause a second page of the first article to be displayed on the display [Para 0094 - Concepts such as left/right and top/bottom depend on an orientation of the eBook reader device 102 such that if the user rotates the eBook reader device 102, a horizontal motion becomes a vertical motion – Kim’s e-book can work vertical user input can work similarly as horizontal user input as Rosing teaches a page flipping in para 0009 - a single finger swipe is the pervasive method for navigating through individual pages of a digital book or digital periodical].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Kim at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing to include the concept of a method for navigation in an electronic document  taught by Kim to enable users of electronic devices to navigate quickly, smoothly, and naturally through electronic publications, e.g., electronic books, magazines, newspapers and other electronic documents [Kim, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for navigation in an electronic document  taught by Kim to enable users of electronic devices to navigate quickly, smoothly, and naturally through electronic publications, e.g., electronic books, magazines, newspapers and other electronic documents [Kim, Para 0005].

As to dependent claim 32, the claim is substantially similar to claim 25 and is rejected on the same ground.   

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Kim, further in view of Han et al. (US Patent Application 2008/0288894; hereinafter Han).  

As to dependent claim 26, Rosing and Kim teaches the electronic device of claim 25.
Han further teaches in the same field of endeavor: wherein the one or more processors are configured to restrict navigation between articles such that when the second page of the first article is displayed, display of the second article is restricted until the first page of the first article is displayed [Para 0022 - logic for providing a table of contents feature that displays a table of contents containing a representation (e.g. thumbnail or otherwise) of at least some of the pages of content for the document (e.g. a beginning portion of each chapter or more of the document); Fig. 8, Para 0030 - allows a user to navigate through the table of contents. Upon moving or otherwise using the scrolling/navigation feature 422, the table of contents 424 is adjusted to display additional content – Examiner notes that Han teaches navigating through chapters or section of a book is possible only on the table of content page].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Kim at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and a method for navigation in an electronic document  taught by Kim to include the concept of a method for documents table of contents  [Han, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for documents table of contents  taught by Han to allow a user to navigate through the table of contents while retaining the current position in the document [Han, Para 0002].

As to dependent claim 33, the claim is substantially similar to claim 26 and is rejected on the same ground.   

Claims 27-28 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Herrington et al. (US Patent Application 2005/0033657; hereinafter Herrington), further in view of Yuen et al. (WO Patent Application 2003/0069812; hereinafter Yuen).  

As to dependent claim 27, Rosing teaches the electronic device of claim 21.
Herrington further teaches in the same field of endeavor: 
wherein the one or more processors are configured to: 
cause display of a storefront page prior to the first article being displayed on the display, the storefront page comprising a plurality of thumbnails corresponding to a plurality of issues [Fig. 6, Para 0079 - As shown in FIG. 6, another aspect of the invention provides graphical magazine "rack" representations which uses a natural browsing metaphor to present users with multiple content items. The Rack provides an intuitive layout for magazines and other publications to be displayed as if the user was "browsing" or looking at them on display at a retail store or library; Para 0080 - the Rack may present thumbnails of front covers to magazines or other publications in chronological order], wherein:
a first portion of the plurality of thumbnails corresponds to a first portion of the plurality of issues to which a user of the electronic device has access, wherein the first portion of the plurality of issues comprises the first article [Fig. 6, Para 0080]; and
a second portion of the plurality of thumbnails corresponds to a second portion of the plurality of issues which the user can purchase [Para 0016 - The storefront is online which allows customers to purchase and access content through standard Internet browsers or Web access devices. Such retailers can partner with leading magazines and newspaper publishers to sell online access and print subscriptions to over a wide variety of leading publications; Para 0017 - the basic services provided in accordance with the invention include access to both current real-time news and up-to-date magazine archives. Consumers can buy related premium items and print subscriptions as well.. The media platforms and websites constructed in accordance with the invention can be flexibly modified to offer a plug-and-play solution for the paid-content needs of each publisher]; and 
cause display of the first article in response to receiving a second user input indicative of a selection of a thumbnail of the plurality of thumbnails corresponding to the first article [Para 0080 - By clicking on this issue presented at the forefront of the Rack, its contents may be further presented to the user].
[Herrington, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of personalized content management and presentation systems taught by Herrington to overcome a need for an efficient and customizable system that allows viewers to access a rich source of media content online from a single platform [Herrington, Para 0008].
Rosing and Herrington do not appear to teach: wherein each thumbnail of the second portion of the plurality of thumbnails comprises a visual indication indicating that a corresponding issue of the second portion of the plurality of issues is available for purchase;
However, Yuen teaches in the same field of endeavor:
wherein each thumbnail of the second portion of the plurality of thumbnails comprises a visual indication indicating that a corresponding issue of the second portion of the plurality of issues is available for purchase [Para 0055 - Something for sale. Catalog sections contain descriptions of which assets they offer for sale]
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Herrington and Yuen at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and  personalized content management and presentation systems taught by Herrington to include the concept of [Yuen, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of electronic off-line catalog taught by Yuen to allow a user to peruse the catalog at their leisure without tying up an internet connection and/or telephone line [Yuen, Para 0010].

As to dependent claim 28, Rosing, Herrington and Yuen teaches the electronic device of claim 27.
Yuen further teaches in the same field of endeavor: wherein each thumbnail of the first portion of the plurality of issues comprises a visual indication indicating that the user has access to a corresponding issue of the first portion of the plurality of issues [Para 0070 -. Some items may be offered at certain prices for "limited time offers". In this case an "expiration date" can be set for that item to be featured or for a particular price to be included. Once expired, an item can be automatically removed from the feature list and/or an item price can be automatically reset. Those skilled in the art will understand that the above described process and criteria are merely exemplary and other variants may be used – Examiner notes that Yuen provides a time period when the item is accessible by the user].

As to dependent claim 34, the claim is substantially similar to claim 27 and is rejected on the same ground.   

As to dependent claim 35, Rosing, Herrington and Yuen teach the non-transitory computer-readable medium of claim 34.
Yuen further teaches: wherein the instructions, when executed by the one or more processors, cause the one or more processors to:
determine, in response to receiving the second user input, whether the first article is stored locally on the electronic device [Para 0042 - The information services system 20 preferably includes a local bookshelf 30 associated with each portable electronic book 10 in the system; Para 0042 - The user of the portable electronic book 10 may add marks, such as bookmarks, inking, highlighting and underlining, and annotations on a digital content displayed on the screen of the portable electronic book, then stores this marked digital content in the nonvolatile memory of the electronic book 10] ; and
requesting, from a server separate from the electronic device, the first article upon determining the first article is not stored locally on the electronic device [Para 0080 - a user may either automatically receive the catalog from the network or may receive it upon request from the online bookstore. Preferably, the off-line catalog may not have its subscription canceled. If it exists on the local bookshelf, then the updates will occur whenever a connection is made; Para 0081 - to generate new content for catalogs, the bookstore administrator may access the bookstore and modify the existing catalog and save it. These "updates" are preferably done automatically when the reader communicates with the server].

As to dependent claim 36, Rosing, Herrington and Yuen teach the non-transitory computer-readable medium of claim 34.
Yuen further teaches: wherein a subset of the thumbnails of the first portion of the plurality of thumbnails comprises a visual indication indicative of a subset of the first portion of the plurality of issues being stored locally on the electronic device [Para 0042 - The user of the portable electronic book 10 may add marks, such as bookmarks, inking, highlighting and underlining, and annotations on a digital content displayed on the screen of the portable electronic book, then stores this marked digital content in the nonvolatile memory of the electronic book 10].

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rosing in view of Keebler et al. (US Patent Application 2012/0284290; hereinafter Keebler), further in view of Kletter (US Patent Application 2011/0197121; hereinafter Kletter).  

As to dependent claim 38, Rosing teaches the system of claim 37.
Rosing does not teach, but Keebler teaches in the same field of endeavor: wherein: 
the plurality of digital articles are included in a digital issue [Para 0286 - The live blog may provide a collection of real-time live blog entries, which may be in the form of text, images, audio or video]; and 
the instructions, when executed, cause the one or more processors to: 
[Para 0271 - the initial representation may be paginated, with only more recent data items appearing directly in the initial representation]; 
generate the digital issue based on the original digital issue [Para 0289 - If a modification of one or more live blog entries is identified, the content management module can generate and store a modification representation of the changes] to, 
wherein the digital issue comprises as second pagination that is different from the original pagination [Para 0413 - Content publishing system 100 is operable to store a previous version of the modifiable data collection 2005 and compare the previous version to new versions to detect modifications. For example, content publishing system 100 will detect a modification to the data if the size, length, height, and other attributes of the new version of the modifiable data collection 2005 are different than the previous version of the modifiable data collection 2005], 
wherein generating the digital issue comprises: 
reformatting the original digital issue [Para 0385 - Content publishing system 100 enables edits, manipulations and modifications to the newly added data collection or data item. As shown in FIG. 17 interface 2000 may include editing tools 2025 for editing, manipulating and modifying the newly added data collection or data item. For example, the newly added data collection or data item may be resized, aligned, rotated, cropped, reformatted, and so on]; and
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Keebler at the time of invention, to modify a technique of skipping through electronic [Keebler, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of syndicating dynamic content for online publication taught by Keebler to overcome a need for an improved system and method for syndicating online content that may be dynamically changing in real-time [Keebler, Para 0009].
Although Rosing and Keebler do not appear to teach, Kletter teaches in the same field of endeavor:
performing a page matching technique to identify a first set of pages of the digital issue that correspond to the first digital article as corresponding to a second set of pages of the original digital issue [Para 0045 - the 2D fine-grain visual fingerprints are independently extracted for each page of the source document 402 and revised 404 documents. Visual Fingerprint Analysis 406 is applied to identify corresponding combinations of matching fingerprint patterns between the two pages. The fingerprint scores are used to select from among the strongest most likely combinations].
It would have been obvious to one of ordinary skill in art, having the teachings of Rosing and Keebler and Kletter at the time of invention, to modify a technique of skipping through electronic content on an electronic device disclosed by Rosing and  syndicating dynamic content for online publication taught by Keebler to include the concept of effective system and method for visual document comparison using localized two dimensional visual fingerprints taught by [Kletter, Para 0030].
One of the ordinary skill in the art wanted to be motivated to include the concept of effective system and method for visual document comparison using localized two dimensional visual fingerprints taught by Kletter to allow a user to compare two given documents, detect and highlight any changes in content or layout placement, and visually make the changes stand out in an effective, intuitive, and easy to see manner [Kletter, Para 0030].

As to dependent claim 39, Rosing, Keebler and Kletter teach the system of claim 38.
Kletter further teaches: wherein the instructions, when executed, cause the one or more processors to perform the page matching technique by: 
identifying the second set of pages of the original digital issue; 
performing a plurality of comparisons of a potential first set of pages of the digital issue to the second set of pages of the original digital issue; 
determining plurality of scores based on the plurality of comparisons, wherein each respective score of the plurality of scores corresponds to a respective comparison of the plurality of comparisons; 
determining a highest scoring comparison; and 
generate the first set of pages of the digital issue based on the highest scoring comparison [Para 0035].

As to dependent claim 40, Rosing, Keebler and Kletter teach the system of claim 39.
Keebler further teaches: wherein the instructions, when executed, 
cause the one or more processors to substitute content on one or more pages of the first potential set of pages to generate the first set of pages of the digital issue [Para 0326].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Serjeantson et al. (US Patent Application US 2008/0183710 A1) – teaches a web-based media analysis system, consisting of automated media analysis and document management tools, which processes news articles by parsing the news contents or documents and assigning, relating, and extracting information from the news contents for media analysis and relationally storing them in at least one database.
  
Hendricks et al. (US Patent Application US 2011/0047498) – teaches an electronic book having various features for manipulating text or other information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176